—In an interstate custody proceeding pursuant to Domestic Relations Law article 5-A, the mother appeals from an order of the Family Court, Putnam County (Rooney, J.), entered May 17, 2001, which upon, in ef*536feet, granting the father’s motion for leave to reargue and renew, vacated a prior order of the same court (Scuccimarra, J.), entered December 6, 2000, awarding her temporary custody of the parties’ children, and dismissed the proceeding on the ground that New York is an inconvenient forum.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly exercised its discretion, after reviewing the appropriate factors, in declining to exercise jurisdiction of this matter since the State of Oklahoma is the more appropriate and convenient forum (see Domestic Relations Law former §§ 75-d, 75-h; see also Vanneck v Vanneck, 49 NY2d 602; Matter of Persaud v Persaud, 293 AD2d 480; Matter of DeGrizje v Delviccario, 279 AD2d 574, 575; Matter of Ellor v Ellor, 249 AD2d 705, 706). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.